Exhibit 10.1




CONTRACT BREWING AGREEMENT
This Contract Brewing Agreement (this “Agreement”) is dated as of the 23rd day
of August, 2016, by and between Craft Brew Alliance, Inc., a Washington
corporation (“CBA”), and A-B Commercial Strategies, LLC, a Delaware limited
liability company (“AB”). Each of AB and CBA is referred to herein as a “party”
and together as the “parties”.
BACKGROUND
A.    CBA is in the business of brewing, advertising, marketing and selling CBA
brand products (“CBA Products”).
B.    AB operates breweries in the United States (the “US AB Facilities”) and is
in the business of brewing, bottling and packaging (collectively, “Production”
or “Producing”) beer products at the US AB Facilities and delivering such
products to wholesalers.
C.    CBA and AB desire for AB to Produce certain mutually agreed CBA Products
at the US AB Facilities and deliver such CBA Products to CBA or CBA’s
wholesalers in accordance with the terms and conditions of this Agreement.


AGREEMENT
Based on the mutual promises set forth below and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, CBA
and AB hereby agree as follows:
1.Definitions. Unless otherwise indicated, capitalized terms used herein shall
have the meanings assigned below:
1.1    “AB” shall have the meaning set forth in the preamble to this Agreement.
1.2    “AB Consent Decrees” shall have the meaning set forth in Section 2.1 of
this Agreement.
1.3    “AB Malt” shall have the meaning set forth in Section 8.2 of this
Agreement.
1.4    “Accounting Firm” shall have the meaning set forth in Section 5.5 of this
Agreement.
1.5    “Actual Aggregate Variable Cost” shall have the meaning set forth in
Section 5.4 of this Agreement.
1.6    “Actual Production Variable Cost” shall mean, with respect to any
Specified Product for any given year, the aggregate Actual Variable Materials
Cost for the Production of such Specified Product in such year.
1.7    “Actual Total AB Cost” shall have the meaning set forth in Section 5.2.2
of this Agreement.







--------------------------------------------------------------------------------




1.8    “Actual Variable Materials Cost” shall have the meaning set forth in
Section 5.4 of this Agreement.
1.9    “Additional Agreements” shall have the meaning set forth in Section 21.13
of this Agreement.
1.10    “Additional Specified Product” shall mean any SKUs of a CBA Brand that
AB agrees to Produce and deliver for CBA (which SKUs shall consist of the
package types set forth on Exhibit A hereto with respect to each applicable CBA
Brand) from and after the date hereof in accordance with Section 3.1 of this
Agreement.
1.11    “Affiliate” shall mean, with respect to any Person, (a) each Person
that, directly or indirectly, owns or controls, whether beneficially, or as a
trustee, guardian or other fiduciary, 50% or more of the equity securities
having ordinary voting power in the election of directors of such Person, or (b)
each Person that controls, is controlled by or is under common control with such
Person or any Affiliate of such Person; provided that, for the avoidance of
doubt, AB shall not be considered an Affiliate of CBA.
1.12    “Agreement” shall have the meaning set forth in the preamble to this
Agreement.
1.13    “Annual Variable Cost Difference” shall have the meaning set forth in
Section 5.4 of this Agreement.
1.14    “Applicable Tax” shall have the meaning set forth in Section 5.3(b) of
this Agreement.
1.15    “Barrel” shall mean a unit of volume measurement equal to 31 gallons.
1.16    “Benchmark Production Variable Cost” shall mean, with respect to any
Specified Product for any given year, the aggregate Benchmark Variable Materials
Cost for the Production of such Specified Product in such year.
1.17    “Benchmark Variable Materials Cost” shall have the meaning set forth in
Section 5.2.2(b) of this Agreement.
1.18    “Benchmark Aggregate Variable Cost” shall have the meaning set forth in
Section 5.4 of this Agreement.
1.19    “Bid Estimate” shall have the meaning set forth in Section 2.3 of this
Agreement.
1.20    “Capital Improvements” shall have the meaning set forth in Section 2.3
of this Agreement.
1.21    “CBA” shall have the meaning set forth in the preamble to this
Agreement.
1.22    “CBA Brands” shall mean the brands of CBA Products set forth on Exhibit
A hereto, as Exhibit A may be amended or supplemented from time to time in
accordance with Section 3.1 and 5.1.2 of this Agreement.


2





--------------------------------------------------------------------------------




1.23    “CBA Eastern Wholesaler” shall mean any CBA Wholesaler located in any of
the States listed on Schedule 5.1.1(c) under the heading “Eastern Wholesaler
States”.
1.24    “CBA Intangible Rights” shall have the meaning set forth in Section 10.1
of this Agreement.
1.25    “CBA Inventory” shall have the meaning set forth in Section 16.3 of this
Agreement.
1.26    “CBA Products” shall have the meaning set forth in the recitals to this
Agreement.
1.27    “CBA Western Wholesaler” shall mean any CBA Wholesaler located in any of
the States listed on Schedule 5.1.1(c) under the heading “Western Wholesaler
States”.
1.28    “CBA Wholesaler” shall mean any wholesaler of alcohol beverage products
of CBA located in the United States of America.
1.29    “Change of Control Event” shall mean (a) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), excluding for the avoidance of doubt
AB and its Affiliates except pursuant to a Qualifying Offer, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, in one transaction or a series of
related transactions (whether by merger, consolidation, business combination,
acquisition, tender offer, exchange offer, amalgamation, equity investment,
joint venture or otherwise), of 50% or more of the equity securities of CBA (or
of the surviving entity in any merger, consolidation, share exchange or other
business combination involving CBA or the resulting direct or indirect parent of
CBA or such surviving entity) entitled to vote for members of the board of
directors or equivalent governing body of CBA (or such surviving or parent
entity) on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); (b) a change in the composition of the board of directors of CBA during
any period of twelve (12) consecutive months such that individuals who at the
beginning of such period constituted the board of directors of CBA (together
with any new directors whose election by the board of directors of CBA, or whose
nomination for election by the shareholders of CBA, was approved by a vote of a
majority of the directors of CBA then in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
board of directors of CBA then in office; or (c) the acquisition by any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act) in any manner (whether by disposition, lease, license, exchange or other
transfer), in one transaction or a series of related transactions, of (i) 50% or
more of the consolidated assets of CBA and its subsidiaries (based on the fair
market value thereof), including through the acquisition of one or more
subsidiaries of CBA owning such assets or (ii) the Kona brand or any Intangible
Rights, the disposition of which (without giving effect to any license back to
CBA or its Affiliates) would result in CBA no longer being able to


3





--------------------------------------------------------------------------------




Produce, manufacture, brew or distribute any Kona brand products (or products
associated with any Kona sub-brand or brand extension).
1.30    “Claim” shall have the meaning set forth in Section 2.4.4 of this
Agreement.
1.31    “Confidential Information” shall have the meaning set forth in Section
17.1 of this Agreement.
1.32    “Delivery Time” shall have the meaning set forth in Section 4.1 of this
Agreement.
1.33    “disclosing party” shall have the meaning set forth in Section 17.1 of
this Agreement.
1.34    “DOJ” shall have the meaning set forth in Section 2.1 of this Agreement.
1.35    “DOJ Submissions” shall have the meaning set forth in Section 2.1 of
this Agreement.
1.36    “Effective Date” shall have the meaning set forth in Section 2.1 of this
Agreement.
1.37    “Estimated Additional Product Cost” shall have the meaning set forth in
Section 5.1.2 of this Agreement.
1.38    “Exchange and Recapitalization Agreement” shall mean that certain
Amended and Restated Exchange and Recapitalization Agreement, dated as of May
11, 2011, as amended, between Anheuser-Busch, LLC, as successor in interest to
Anheuser-Busch, Incorporated and CBA, formerly known as Craft Brewers Alliance,
Inc.
1.39    “Existing CBA Product” shall have the meaning set forth in Section 5.1.2
of this Agreement.
1.40    “Export Specified Product” shall have the meaning set forth in Section
3.3 of this Agreement.
1.41    “Force Majeure” shall have the meaning set forth in Section 21.11 of
this Agreement.
1.42    “Governmental Approval” shall mean the approval, permit, authorization
or consent of any Governmental Authority necessary to permit a party to perform
its obligations under this Agreement.
1.43    “Governmental Authority” shall mean any Person exercising governmental
or regulatory authority (including, without limitation, the DOJ and any taxing
authority and liquor licensing or control board, commission or authority) over
the parties in performing the parties’ obligations under this Agreement.
1.44    “Historical Total CBA Cost” shall mean, at any given time with respect
to any CBA Product produced by or on behalf of CBA prior to such time (other
than pursuant to this


4





--------------------------------------------------------------------------------




Agreement), the aggregate amount of Raw Materials, brewing, bottling, packaging,
delivery and transportation and other costs incurred by CBA for the Production
and delivery of such CBA Product under CBA’s prior arrangements therefor.
1.45    “Initial Forecast Date” shall have the meaning set forth in Section 3.3
of this Agreement.
1.46    “Initial Specified Product” or “Initial Specified Products” shall have
the meaning set forth in Section 3.1 of this Agreement.
1.47    “Initial Transition Period” shall have the meaning set forth in Section
2.2.1 of this Agreement.
1.48    “Intangible Rights” shall mean all proprietary rights in any
jurisdiction with respect to any trademarks, service marks, brand names,
slogans, logos, trade dress, bottles, other packaging or other indicia of
origin, copyrights, works of authorship (whether or not copyrightable), designs,
patents, patent applications, invention disclosures and inventions, trade
secrets, know-how (including the Technical Information), confidential
information, brewing formulas, recipes, manufacturing processes and other
intangible rights similar to the foregoing, in each case whether or not
registered or registrable.
1.49    “International Distribution Agreement” shall mean that certain
International Distribution Agreement, dated as of the date hereof, between
Anheuser-Busch Worldwide Investments, LLC and CBA, as amended from time to time.
1.50    “Invoice” shall have the meaning set forth in Section 6.1 of this
Agreement.
1.51    “Law” shall mean any federal, state, municipal, local or foreign law,
statute, code, ordinance, rule, regulation, circular, order, judgment, writ,
stipulation, award, injunction, decree or arbitration award or finding.
1.52    “Legal Restraint” means any Law, injunction, prohibition, writ or
temporary restraining order, or any judgment issued by any Governmental
Authority or court of competent jurisdiction, to the effect that the
transactions contemplated by this Agreement may not be consummated as provided
in this Agreement.
1.53    “Liabilities” shall have the meaning set forth in Section 13.1 of this
Agreement.
1.54    “Master Distributor Agreement” shall mean that certain Amended and
Restated Master Distributor Agreement, dated as of May 11, 2011, as amended,
between Anheuser-Busch, LLC, as successor in interest to Anheuser-Busch,
Incorporated and CBA, formerly known as Craft Brewers Alliance, Inc.
1.55    “Monthly Planning Meeting” shall have the meaning set forth in Section
3.4 of this Agreement.
1.56    “New Product Date” shall have the meaning set forth in Section 2.2.2 of
this Agreement.


5





--------------------------------------------------------------------------------




1.57    “New Product Transition Date” shall have the meaning set forth in
Section 2.2.2 of this Agreement.
1.58    “New Product Transition Period” shall have the meaning set forth in
Section 2.2.2 of this Agreement.
1.59    “New Specified Product” shall have the meaning set forth in Section
5.1.2 of this Agreement.
1.60    “Ordinary Course Production” shall have the meaning set forth in Section
8.4 of this Agreement.
1.61    “Original Termination Date” shall have the meaning set forth in Section
16.2.3 of this Agreement.
1.62    “party” and “parties” shall have the meaning set forth in the preamble
to this Agreement.
1.63    “Person” shall mean any individual, corporation, limited liability
company, partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.
1.64    “Price Adjustment Date” shall have the meaning set forth in Section
5.2.2 of this Agreement.
1.65    “Prior Packaging Materials” shall have the meaning set forth in Section
8.4 of this Agreement.
1.66    “Producer Price Index” shall mean the Producer Price Index published by
the Bureau of Labor Statistics of the United States Department of Labor.
1.67    “Producing”, “Production” and similar terms used herein shall have the
meaning set forth in the recitals to this Agreement.
1.68    “Production Fee” shall have the meaning set forth in Section 5.3 of this
Agreement.
1.69    “Production Fixed Cost” shall mean, with respect to any Specified
Product for any given year, an amount equal to (a) the Production Price with
respect to such Specified Product, minus (b) the Benchmark Production Variable
Cost with respect to such Specified Product.
1.70    “Production Order” shall have the meaning set forth in Section 3.5 of
this Agreement.
1.71    “Production Price” shall have the meaning set forth in Section 5.1.1 of
this Agreement.
1.72    “Production Schedule” shall have the meaning set forth in Section 3.4 of
this Agreement.


6





--------------------------------------------------------------------------------




1.73    “Qualifying Offer” shall mean an offer or proposal made by AB or one of
its Affiliates for the acquisition in any manner, directly or indirectly, in one
transaction or a series of related transactions, of all of the issued and
outstanding shares of the common stock, par value $0.005 per share, of CBA (the
“CBA Common Stock”), in each case (a) for an aggregate value of (i) from the
date hereof to August 23, 2017, not less than $22.00 per share of CBA Common
Stock, (ii) from August 24, 2017 to August 23, 2018, not less than $23.25 per
share of CBA Common Stock and (iii) from and after August 24, 2018, not less
than $24.50 per share of CBA Common Stock, in each case of clauses (i), (iii)
and (iii), subject to adjustment for any reclassification, recapitalization,
stock split (including a reverse stock split) or subdivision or combination,
exchange or readjustment of the issued and outstanding shares of CBA Common
Stock, (b) on otherwise customary terms and conditions for a transaction of the
type proposed by AB or such Affiliate; provided that, such customary terms and
conditions shall in no event include any reverse termination fee payable by AB
or any of its Affiliates, and (c) which AB or its applicable Affiliate indicates
in writing it is ready and willing to enter into definitive documentation with
respect thereto on such terms.
1.74    “Raw Materials” shall mean yeast, malt, hops and/or any other raw
materials or brewing materials necessary to brew the CBA Brands.
1.75    “receiving party” shall have the meaning set forth in Section 17.1 of
this Agreement.
1.76    “Recovered Amount” shall have the meaning set forth in Section 8.6 of
this Agreement.
1.77    “Registration Rights Agreement” shall have the meaning set forth in
Section 21.13 of this Agreement.
1.78    “Reviewable Item” shall have the meaning set forth in Section 5.5 of
this Agreement.
1.79    “Rolling Twelve-Month Forecast” shall have the meaning set forth in
Section 3.3 of this Agreement.
1.80    “SKU” shall mean a stock keeping unit being a specific combination of
(a) a product and (b) package type, size and configuration.
1.81    “Specified Products” shall mean the respective SKUs of each of the CBA
Brands that AB has agreed to Produce and deliver for CBA hereunder (which SKUs
shall consist of the package types set forth on Exhibit A hereto with respect to
each applicable CBA Brand), in each case as are set forth on Exhibit A hereto as
of the date hereof, together with any Additional Specified Products added by the
parties to Exhibit A hereto from and after the date hereof in accordance with
Section 5.1.2.
1.82    “Tax” shall mean all taxes, imposts, duties, withholdings, charges,
fees, levies or other assessments, in each case in the nature of a tax, imposed
by any Governmental Authority or other taxing authority, whether domestic or
foreign, together with all interest, fines, penalties and additions attributable
to or imposed with respect to such amounts.


7





--------------------------------------------------------------------------------




1.83    “Technical Information” shall mean technical knowledge, know-how,
specifications, quality standards and information (including the design, styles
and special features of the CBA Brands and formulas for brewing the CBA Brands,
samples, reference materials and all information relating thereto) that are
unique to and necessary for the Production of the CBA Brands, including all such
information contained in the applicable Technical Manual with respect thereto.
1.84    “Technical Manual” shall mean, with respect to any CBA Brand, the
technical manual in respect of such CBA Brand and the associated Specified
Products provided by CBA to AB in accordance with the terms hereof (as such
manual may be updated or supplemented from time to time in accordance with
Section 9 of this Agreement), which technical manual shall contain the recipe,
specification and other information necessary for the brewing, bottling and
packaging of such CBA Brand and the associated Specified Products, including:
(a) the Raw Materials to be used to brew such CBA Brand, (b) brewing, bottling
and packaging specifications in respect of such CBA Brand and the associated
Specified Products, (c) labeling requirements in respect of such CBA Brand and
the associated Specified Products, (d) sampling plans and (e) quality assurance
requirements needed to brew, bottle and package such CBA Brand and the
associated Specified Products.
1.85    “Transition Date” shall have the meaning set forth in Section 2.2.1 of
this Agreement.
1.86    “US AB Facilities” shall have the meaning set forth in the recitals to
this Agreement.
1.87    “U.S. Prime Rate” shall mean the U.S. prime rate as in effect from time
to time and published in the eastern edition of The Wall Street Journal or a
comparable newspaper if The Wall Street Journal shall cease publishing the U.S.
prime rate.
1.88    “U.S. Specified Product” shall have the meaning set forth in Section 3.3
of this Agreement.
1.89    “Variable Cost Notice” shall have the meaning set forth in Section 5.4
of this Agreement.
1.90    “Variable Materials” shall mean malt, hops, glass and aluminum.
2.    Effectiveness; Transition; Initial Payment; Quality Control.
2.1    Effectiveness. As promptly as practicable after the date hereof (and in
any event no later than ten (10) business days thereafter), AB shall make all
required notifications, filings and submissions with respect to this Agreement
(collectively, the “DOJ Submissions”) to the United States Department of Justice
(the “DOJ”) in connection with its obligations under each of (a) the Final
Judgment entered in U.S. v. Anheuser-Busch InBev SA/NV and Grupo Modelo S.A.B.
de C.V. and (b) the Proposed Final Judgment filed in U.S. v. Anheuser-Busch
InBev SA/NV and SABMiller plc (together, the “AB Consent Decrees”); provided
that, notwithstanding the foregoing, AB shall not be required to make the DOJ
Submissions during the pendency of discussions with the DOJ as to whether any
such notifications, filings or


8





--------------------------------------------------------------------------------




submissions are required; provided further, that AB shall engage in any such
discussions as promptly as practicable. Other than Sections 1, 2.1, 2.2, 2.3,
3.1, 5.1, 5.5, 8.2, 9, 12, 13, 14, 15, 16, 17, 18, 19, 20 and 21 of this
Agreement, which shall become effective as of the date hereof, this Agreement
shall become effective on (i) the latest of (A) sixty (60) days after the DOJ
Submissions are provided by AB to the DOJ, (B) thirty (30) days after AB has
complied in full with any requests for additional information received from the
DOJ under either of the AB Consent Decrees and (C) such time as no Legal
Restraint shall be in effect or (ii) if earlier, the date on which each of the
time periods set forth in clause (i) has been terminated by the DOJ prior to its
expiration or the DOJ has confirmed that no DOJ Submissions are required and, in
either such case, no Legal Restraint shall be in effect (the earliest of (i) or
(ii), the “Effective Date”). Without limiting the foregoing, AB and CBA shall
cooperate with each other and use (and shall cause their respective subsidiaries
and Affiliates to use) their respective reasonable best efforts to (x) in the
case of CBA, furnish to AB as promptly as reasonably practicable all information
required for the DOJ Submissions to be made by AB pursuant to the AB Consent
Decrees, (y) respond as promptly as reasonably practicable to any inquiries
received from, and supply as promptly as reasonably practicable any additional
information or documentation that may be requested by, the DOJ in respect of
such DOJ Submissions; provided that, AB shall have the principal responsibility
for the preparation and submission of any such responses to the DOJ and for all
communications with the DOJ related thereto and (z) defend any claim asserted in
court by any Person in order to avoid entry of, or to have vacated or
terminated, any Legal Restraint; provided, further that, notwithstanding the
foregoing or anything else to the contrary in this Agreement, it is understood
and agreed that none of AB or any of its Affiliates shall be required to accept
operational restrictions, concessions or limitations or commit to or effect, by
consent decree, hold separate orders, trust, or otherwise, the sale, license,
disposition or holding separate of any assets or businesses in connection with
the matters contemplated by this Section 2.1 or otherwise. Subject to applicable
Laws and as required by the DOJ, AB and CBA each shall keep the other apprised
of the status of matters relating to the effectiveness of the transactions
contemplated hereby, including promptly furnishing the other with copies of
notices or other communications received by AB or CBA, as the case may be, or
any of its subsidiaries or Affiliates, from the DOJ with respect to the
transactions contemplated by this Agreement. AB and CBA shall have the right to
review in advance all of the information relating to AB and CBA, as the case may
be, and any of their respective subsidiaries or Affiliates, that appears in any
DOJ Submission. Notwithstanding anything in this Agreement to the contrary, (I)
neither party shall be deemed to be in breach or default of this Agreement as a
result of the existence of any Legal Restraint or if the Effective Date occurs
later than it otherwise would have (or does not occur at all) as a result of any
Legal Restraint, except to the extent of such party’s failure to comply with its
obligations under this Section 2.1 and (II) this Agreement shall automatically
terminate in full with no further action by either party (1) at such time as any
Legal Restraint shall be in effect (other than a temporary restraining order) or
(2) if the Effective Date shall not have occurred on or prior to November 23,
2017 and AB shall have otherwise complied with its obligations under this
Section 2.1.
2.2    Transition.
2.2.1    CBA shall provide AB with technical assistance, documentation and
training reasonably requested by AB in connection with the Production, storage
and handling of the Specified Products until the earlier of (a) such time as AB
and CBA mutually agree that AB can commence Producing the Specified Products and
(b) nine (9) months after the date hereof


9





--------------------------------------------------------------------------------




(such earlier date, the “Transition Date” and, the period from the date hereof
to the Transition Date, the “Initial Transition Period”). From the date hereof
until the Transition Date, upon AB’s reasonable request, CBA shall make
reasonably available to AB a brewmaster in respect of each CBA Brand for
reasonable consultation and assistance in connection with the Production by AB
of such CBA Brand and such Specified Products at the applicable US AB
Facilities.
2.2.2    If at any time during the term of this Agreement the parties agree on
an Additional Specified Product in accordance with Section 3.1 of this Agreement
(each such date on which the parties may agree on an Additional Specified
Product, a “New Product Date”), CBA shall provide AB with technical assistance,
documentation and training reasonably requested by AB in connection with the
Production, storage and handling of such Additional Specified Product until the
earlier of (a) such time as AB and CBA mutually agree that AB can commence
Producing such Additional Specified Product and (b) nine (9) months after the
New Product Date with respect thereto (such earlier date, the “New Product
Transition Date” and, the period from the New Product Date to the New Product
Transition Date, the “New Product Transition Period”). From the New Product Date
until the New Product Transition Date for any Additional Specified Product, upon
AB’s reasonable request, CBA shall make reasonably available to AB a brewmaster
in respect of the CBA Brand related to such Additional Specified Product for
reasonable consultation and assistance in connection with the Production by AB
of such CBA Brand and such Additional Specified Product at the applicable US AB
Facilities.
2.2.3    Without limitation or modification of CBA’s obligations under Sections
2.2.1 and 2.2.2 of this Agreement, during the term of this Agreement, upon AB’s
reasonable request from time to time, CBA shall provide reasonable assistance to
AB in connection with AB’s Production of the CBA Brands and related Specified
Products hereunder, including making reasonably available to AB a brewmaster in
respect of each CBA Brand for reasonable assistance and consultation to the
extent so requested by AB.
2.2.4    Upon the reasonable request of CBA during (i) with respect to the
Specified Products set forth on Exhibit A hereto as of the date of this
Agreement, the Initial Transition Period and (ii) with respect to any Additional
Specified Product, the New Product Transition Period with respect thereto, on up
to three (3) separate occasions per applicable CBA Brand during such applicable
period, AB shall Produce and make available to CBA, free of charge to CBA, test
batches of the CBA Brands for qualification purposes.
2.3    Capital Improvements. Reasonably promptly following the date of this
Agreement, AB shall obtain from a third party vendor an estimate (the “Bid
Estimate”) of the amount of the capital expenditures required to be incurred by
AB at each US AB Facility set forth on Exhibit B hereto to enable the Production
of the CBA Brands and related Specified Products hereunder at each such US AB
Facility (the “Capital Improvements”). AB shall provide to CBA the Bid Estimate
together with any related supporting documentation provided by the applicable
third party vendor, and AB shall not engage such third party vendor to commence
the Capital Improvements without the prior written approval of the Bid Estimate
by CBA (such approval not to be unreasonably withheld, conditioned or delayed);
provided that (a) in the event that CBA does not approve the Bid Estimate, AB
and CBA shall discuss in good faith alternatives with respect to the Capital
Improvements (which may include soliciting a Bid Estimate from an alternative
third party vendor, which alternative Bid Estimate shall be subject to approval
by CBA in accordance with this Section 2.3), (b) AB shall have no obligation to


10





--------------------------------------------------------------------------------




Produce any Specified Products hereunder that require the Capital Improvements
for the Production thereof until such time as the parties shall have agreed on a
Bid Estimate and the Capital Improvements shall have been fully implemented and
(c) AB shall have no obligation to engage any third party vendor to conduct the
Capital Improvements or to commence the implementation thereof prior to the
Effective Date. Promptly following the delivery by AB of a written invoice to
CBA for the Capital Improvements (which invoice shall include reasonable
documentation supporting the incurrence of such expenses), CBA shall pay to AB
the actual capital expenditures incurred at each such US AB Facility with
respect to the Capital Improvements; provided that, CBA shall in no event be
obligated to pay to AB an amount in excess of 110% of the Bid Estimate approved
by CBA.
2.4    Quality Control.
2.4.1    AB shall take all steps reasonably necessary to protect the quality of
the CBA Brands and Specified Products hereunder when being Produced by AB or in
its possession or control. In furtherance of the foregoing, AB shall ensure
that:
(a)    the Specified Products shall be Produced exclusively in the breweries of
AB or its Affiliates;
(b)    good manufacturing practices are employed with respect to the Production
of the Specified Products and that each brewery used to Produce the Specified
Products is properly maintained;
(c)    the Specified Products shall be merchantable and fit for their intended
purpose;
(d)    the Specified Products will be materially free from defects in materials
and workmanship and in compliance in all material respects with applicable Law;
(e)    the Specified Products will be materially free from microbiological and
any other contamination in accordance with the recipes and specifications and
packaging of the Specified Products as set forth in the Technical Manual with
respect thereto;
(f)    the Specified Products will not be adulterated within the meaning of the
Federal Food, Drug and Cosmetic Act, as amended, and will comply in all material
respects with the applicable provisions of the Code of Federal Regulations, as
amended;
(g)    the physical and sensory characteristics of the Specified Products will
be the same in all material respects throughout the term of the Agreement,
unless any such Specified Product is modified pursuant to Section 9.4 hereof;
(h)    the Specified Products will be properly handled, stored and shipped until
their delivery at their destination;
(i)    the Specified Products will contain such coding as specified in the
Technical Manual and as will permit CBA or the applicable CBA Wholesaler to
determine their age without unreasonable difficulty;


11





--------------------------------------------------------------------------------




(j)    the Specified Products shall be delivered free from any lawful security
interest, lien or other encumbrance; and
(k)    the Production of the Specified Products shall comply in all material
respects with applicable Law;
provided that, notwithstanding anything in this Agreement to the contrary, AB
shall be deemed to be in compliance with, and shall have no Liability to CBA
under or arising out of, Sections 2.4.1(c), 2.4.1(d), 2.4.1(e), 2.4.1(f),
2.4.1(g) or 2.4.1(k) with respect to any Specified Product to the extent any
defect in such Specified Product was caused by or resulted from (a) AB’s
Production of such Specified Product in compliance with the Technical Manual,
Technical Information or any other requests, instructions or specifications
provided by CBA with respect thereto or (b) a defect in the Raw Materials or
packaging materials used by AB to Produce such Specified Product; provided,
further, that, in the case of any such defect in the Raw Materials (other than
any starter yeast or hops provided by CBA or its suppliers pursuant to Section
8.1) or packaging materials, AB shall use its reasonable best efforts to
diligently pursue all applicable remedies against the supplier thereof in
accordance with Section 8.6 and CBA shall cooperate with AB in connection
therewith.
2.4.2    CBA will have the right, upon reasonable prior written notice to AB, to
review and inspect the facilities, procedures, and equipment used by AB to
Produce, label or ship the Products, it being understood that CBA shall have no
obligation to conduct any such review or inspection. AB shall provide reasonable
consideration to any quality control procedure recommended by CBA.
2.4.3    AB shall handle, store and ship, and shall direct its Affiliates and
designees to handle, store and ship, all Specified Products in their respective
possession in accordance with reasonable and customary handling, storage and
shipping procedures, and in no event shall the quality assurance standards
applied to the handling, storage and shipping of the Specified Products be less
than the quality assurance standards applied to products owned by AB.
2.4.4    Each of AB and CBA shall inform each other in writing of any and all
consumer complaints or claims (each, a “Claim”) regarding the Specified Products
which are reported to it or which come to its attention. Such reports shall
contain the date the consumer complaint was received, the name and address of
the reporting person, and a detailed description of the circumstances. Subject
to Section 2.4.5, Claims shall be reported to the other party within fifteen
(15) business days of receipt, except for “serious” Claims, which shall be
reported not later than two (2) business days following receipt. A “serious”
Claim shall mean one alleging an adverse reaction or product defect that causes
injury to the consumer which is fatal, life-threatening, disabling,
incapacitating or which results in or prolongs hospitalization, and shall also
include any media inquiry or government inquiry with respect thereto.
Notwithstanding this Section 2.4.4, the notification obligations of the parties
with respect to any claims regarding Intangible Rights are set forth in Section
11.1.
2.4.5    Each of AB and CBA shall notify the other as promptly as practicable
(and in any event, within one (1) business day) in writing of (a) any
information that comes to its attention relating to the Specified Products
distributed pursuant to this Agreement reasonably


12





--------------------------------------------------------------------------------




thought likely to involve a consumer health or safety problem and (b) any
possible action and/or decision by a competent authority to recall (or that
could result in a recall of) any such Specified Product or batches of any such
Specified Product. In the event of a possible recall, the parties shall
designate appropriate personnel to form a team as soon as possible to facilitate
the sharing of relevant information and coordination regarding the potential
recall; provided, however, that (i) CBA shall have the exclusive right to
determine whether to recall the applicable Specified Product, (ii) (A) AB shall
be responsible for all costs required or incurred in connection with any recall
arising out of any breach for which AB is required to indemnify CBA under
Section 13.1 and (B) CBA shall be responsible for all costs required or incurred
in connection with any recall arising out of any other circumstances and (iii)
AB may in its sole discretion, with respect to such recalled defective Specified
Products (A) dispose of such defective Specified Products and (B) cease the sale
of such defective Specified Products (or cause its Affiliates or designees to
cease the sale of such defective Specified Products) until the required quality
has been restored. Each party shall promptly provide the other with all
information relevant to any Specified Product recall and shall actively
cooperate with the other in implementing the Specified Product recall strategy;
provided that, subject to the immediately preceding sentence, CBA shall have the
exclusive right to make all final decisions regarding the Specified Product
recall strategy.
3.    Orders of the Specified Products.
3.1    Exhibit A hereto sets forth the Specified Products as of the date of this
Agreement (each, an “Initial Specified Product” and, together, the “Initial
Specified Products”). Each of the parties may request to modify Exhibit A hereto
at any time to either (a) add additional CBA Brands and/or Additional Specified
Products or (b) modify or remove any listed CBA Brands or Specified Products.
Upon such request by either party, the parties shall consider in good faith such
requested modification to Exhibit A hereto; provided that, neither party shall
be required to agree to any modification of Exhibit A hereto.
3.2    Subject to the terms and conditions of this Agreement, (a) CBA hereby
grants AB the right to Produce the Specified Products at one or more US AB
Facilities and (b) AB agrees to Produce up to an aggregate 300,000 Barrels of
CBA Brands for CBA at the applicable US AB Facilities each calendar year under
this Agreement and to deliver such CBA Products in accordance with this
Agreement; provided that, the maximum amount of Barrels of CBA Brands that AB
shall be required to Produce for CBA under this Agreement in calendar year 2016
or, if the Transition Date (or, if later, the Effective Date) shall not have
occurred prior to January 1, 2017, calendar year 2017, shall be prorated based
on the portion of such calendar year remaining following the Transition Date
(or, if later, the Effective Date). AB shall have the right, in its sole
discretion, to determine the US AB Facilities to be used to Produce the CBA
Brands and related Specified Products hereunder. The initial US AB Facilities to
be used for the Production of the CBA Brands and related Specified Products are
set forth on Exhibit B hereto. Notwithstanding anything in this Agreement to the
contrary, other than pursuant to Section 2.3 of this Agreement, AB shall not be
required to incur any capital expenditures at any US AB Facilities or otherwise
to Produce any CBA Brands and related Specified Products; provided that, if CBA
agrees in writing to pay AB for the amount of any capital expenditures, AB shall
incur such expenditures to the extent doing so would not, in AB’s reasonable
determination, result in an unreasonable disruption to AB’s operations at the
applicable US AB Facility. AB agrees that, in the event CBA desires to increase
the maximum yearly aggregate Barrels of CBA Brands that may be produced by AB
under this Agreement, AB and CBA shall discuss such proposed increase in good
faith


13





--------------------------------------------------------------------------------




and, if the parties mutually agree on any such increase, AB and CBA shall modify
this Agreement in a mutually agreeable manner to effect such increase.
3.3    During the Initial Transition Period, the parties shall discuss in good
faith and mutually agree on the date on which CBA shall provide to AB the
initial Rolling Twelve-Month Forecast in accordance with this Section 3.3 (the
“Initial Forecast Date”). On the Initial Forecast Date and no later than the
fifth business day of each calendar month following the Initial Forecast Date,
CBA shall provide to AB a twelve (12) calendar month rolling forecast of the
Specified Products that CBA desires to purchase from AB under this Agreement
during such period beginning with the second succeeding calendar month (each
such forecast, a “Rolling Twelve-Month Forecast”), which Rolling Twelve-Month
Forecast shall identify for each calendar month (a) the itemized Specified
Products and aggregate Barrels of each CBA Brand CBA so desires to purchase;
provided that, (i) the aggregate volume of all CBA Brands that CBA requests AB
to Produce and deliver (A) in any given calendar year shall not exceed 300,000
Barrels (or in the case of calendar year 2016 or 2017, as applicable, the
prorated portion thereof) and (B) in any given calendar month shall not exceed
40,000 Barrels and (ii) subject to Section 3.7, the aggregate volume of any CBA
Brand that CBA requests AB to Produce and deliver in any given calendar year
(other than calendar year 2016 or 2017, as applicable) shall be not less than
50,000 Barrels, (b) whether each Specified Product is intended for distribution
in the United States and its territories and possessions (a “U.S. Specified
Product”) or for export outside of the United States and such territories (an
“Export Specified Product”) and (c) the estimated volume of each U.S. Specified
Product to be delivered to each CBA Wholesaler. Each Rolling Twelve-Month
Forecast shall be prepared by CBA in good faith on the basis of assumptions that
CBA reasonably believes are fair and reasonable in light of existing and
reasonably foreseeable business and market conditions at the time made.
3.4    Subject to Section 3.6, representatives of AB and CBA shall conduct
monthly planning meetings (each such meeting, a “Monthly Planning Meeting”) no
later than the fifteenth day of each calendar month (or such other date as the
parties may agree) to discuss and plan for the anticipated Production and
delivery schedule for the Specified Products during the second succeeding
calendar month (the “Production Schedule”), including CBA’s desired delivery
dates for the Specified Products set forth in the first month of the most recent
Rolling Twelve-Month Forecast delivered prior to such Monthly Planning Meeting,
the estimated volume of each Specified Product that is an Export Specified
Product, the applicable US AB Facility at which CBA desires each Export
Specified Product to be Produced, the estimated volume of each U.S. Specified
Product to be delivered to each CBA Wholesaler and any other matters relevant to
the Production and delivery of the Specified Products. Subject to the other
terms and conditions of this Section 3, each of AB and CBA will cooperate in
good faith to develop a Production Schedule that takes into account the
operational and logistics requirements of the other party for such second
succeeding calendar month.
3.5    Subject to Section 3.6, within fifteen (15) days following each Monthly
Planning Meeting (and in no event later than the first day of the following
calendar month), CBA shall issue a binding order to AB for Specified Products
for the second succeeding calendar month following such Monthly Planning Meeting
(a “Production Order”), which order shall specify (a) the Specified Products and
aggregate Barrels of CBA Brands so ordered; provided that (i) in no event shall
(A) the aggregate volume of any CBA Brand or (B) the mix and number of itemized
Specified Products so ordered be less than 85%, or more than 115%, of the volume


14





--------------------------------------------------------------------------------




of such CBA Brand or number of Specified Products, as applicable, forecast for
such calendar month in the Rolling Twelve-Month Forecast delivered by CBA at the
beginning of the preceding calendar month (or such other volume of such CBA
Brands or mix and number of Specified Products as the parties may have agreed in
writing during the preceding Monthly Planning Meeting) and (ii) the Barrels of
any CBA Brand in a Production Order shall be an integral of 1,000 Barrels, (b)
the volume of each Specified Product that is an Export Specified Product and the
applicable US AB Facility at which CBA desires each such Export Specified
Product to be Produced, (c) the volume of each U.S. Specified Product to be
delivered to each CBA Wholesaler and (d) the date CBA desires such Specified
Products to be delivered by AB to CBA or, with respect to the U.S. Specified
Products, to each such CBA Wholesaler; provided that, CBA shall not issue a
Production Order in respect of any Additional Specified Product prior to nine
(9) calendar months after delivery by CBA to AB of the Technical Manual with
respect to such Additional Specified Product in accordance with Section 9.2 of
this Agreement. AB agrees to Produce and deliver the Specified Products that are
ordered by CBA in compliance with this Section 3.
3.6    With respect to (a) the U.S. Specified Products set forth on Schedule 3.6
and (b) any other U.S. Specified Products associated with a CBA Brand the
Production of which becomes handled solely by AB pursuant to this Agreement, in
each case of (a) and (b), after a reasonable transition period following the
date on which CBA ceases Producing (or having Produced by any Person other than
AB and its Affiliates) such CBA Brand (during which period the procedures set
forth in Sections 3.4 and 3.5 shall continue to apply), the parties shall
continue to conduct Monthly Planning Meetings with respect to such U.S.
Specified Products in accordance with Section 3.4 but, following each such
Monthly Planning Meeting, AB shall be responsible for (i) determining the
Production Schedule with respect to such U.S. Specified Products, (ii) issuing
the related Production Order, (iii) Production and delivery pursuant to such
Production Order in compliance with this Section 3 and (iv) forecasts with
respect to the shipment and delivery of such U.S. Specified Products to each
applicable CBA Wholesaler. In connection with the foregoing, (A) AB agrees to
use commercially reasonable efforts to maintain with each CBA Wholesaler
inventory levels of such U.S. Specified Products that are no less than the
levels applicable to comparable products owned by AB and (B) AB will utilize the
same wholesaler inventory management production order system with respect to the
U.S. Specified Products as AB utilizes for its own comparable products.
3.7    Notwithstanding anything in Section 3.3 to the contrary, the aggregate
minimum volume of Redhook Long Hammer that CBA is required to request AB to
Produce and deliver in any given calendar year shall be 10,000 Barrels; provided
that, if prior to the Transition Date (or, if later, the Effective Date), AB
notifies CBA that the Production of Redhook Long Hammer at such minimum volumes
would not, in AB’s reasonable determination, be commercially practicable, the
parties shall discuss in good faith alternative minimum production volumes with
respect to the Production of Redhook Long Hammer. If the parties are not able to
agree on an alternative minimum production volume, (a) AB shall have no
obligation to Produce Redhook Long Hammer under this Agreement and (b) all
Specified Products associated with Redhook Long Hammer shall cease to be
Specified Products hereunder.
4.    Delivery of the Specified Products.


15





--------------------------------------------------------------------------------




4.1    AB shall notify CBA in writing of the date and time window on such date
for the delivery of the Specified Products specified in any Production Order (a)
with respect to the U.S. Specified Products, to each applicable CBA Wholesaler
and (b) with respect to the Export Specified Products, to CBA (each such date
and time window, a “Delivery Time”). During the Initial Transition Period, the
parties shall discuss in good faith and mutually agree on the impact of any
difference in the Delivery Time specified by AB with respect to any applicable
Production Order and the delivery date for such Specified Products identified in
such Production Order, taking into consideration each of the parties’ logistical
needs.
4.2    With respect to U.S. Specified Products:
4.2.1    AB shall deliver the U.S. Specified Products ordered by CBA pursuant to
any Production Order to the applicable CBA Wholesaler or CBA Wholesalers, as the
case may be, specified in the applicable Production Order.
4.2.2    CBA shall not be obligated to pay for any U.S. Specified Products
ordered by CBA pursuant to any Production Order to the extent the applicable CBA
Wholesaler to which AB delivers such Specified Products is not obligated to pay
AB for such Specified Products as a result of (a) any loss of, or damage to,
such Specified Products prior to the delivery thereof to such CBA Wholesaler by
AB or its agents or designees or (b) any defective Specified Products delivered
to such CBA Wholesaler by AB or its agents or designees, except to the extent
the defect therein was caused by or resulted from (i) AB’s Production of the
applicable Specified Products in compliance with the Technical Manual, Technical
Information or any other requests, instructions or specifications delivered by
CBA with respect thereto or (ii) a defect in the Raw Materials or packaging
materials used by AB to Produce such Specified Products; provided that, in the
case of any such defect in the Raw Materials (other than any starter yeast or
hops provided by CBA or its suppliers pursuant to Section 8.1) or packaging
materials, AB shall use its reasonable best efforts to diligently pursue all
applicable remedies against the supplier thereof in accordance with Section 8.6
and CBA shall cooperate with AB in connection therewith.
4.3    With respect to Export Specified Products:
4.3.1    AB shall deliver the Export Specified Products ordered by CBA pursuant
to any Production Order EXW (Incoterms 2010) at the US AB Facility at which such
Specified Products have been Produced. Delivery of the Export Specified Products
to CBA shall be deemed to have been made when such Specified Products are made
available for pick up by CBA or its agents at such US AB Facility. Title to the
Export Specified Products and risk of loss with respect thereto shall pass from
AB to CBA upon delivery. AB shall package, palletize and prepare for shipment
all ordered CBA Products in accordance with the mutually agreeable procedures
established between the parties (including that each pallet shall contain only
one type of CBA Product) and in accordance with applicable Law. AB shall
reimburse CBA for any costs incurred by CBA as a result of any improper
packaging, palletizing or preparation of ordered CBA Products. All such
shipments shall be accompanied by a packing slip that specifies the quantity and
identity of the ordered CBA Products.
4.3.2    If CBA fails to collect any Export Specified Products within two (2)
days of the applicable Delivery Time therefor, AB shall have the right to
transfer any such


16





--------------------------------------------------------------------------------




uncollected Specified Products to a reasonably selected third-party warehouse
for storage. In such case, title to such Specified Products and risk of loss
with respect thereto shall pass from AB to CBA when such Specified Products are
delivered to such third-party warehouse for storage. CBA shall be responsible
for all out-of-pocket costs and expenses incurred by AB in connection with the
transfer to or storage of such Specified Products at such third-party warehouse
and, if any such Specified Products become unsalable pursuant to the Technical
Manual for the applicable CBA Brands related thereto during the period of such
storage, the cost and expense of destroying such Specified Products. CBA shall
provide reasonable notice to AB prior to taking delivery of any Export Specified
Products at any such third-party warehouse.
4.3.3    If CBA instructs AB to destroy any Export Specified Products which have
not been collected from any US AB Facility or applicable third-party warehouse
by CBA or one of its agents, CBA shall pay to AB (a) the Production Price and
any Applicable Tax CBA would have paid to AB hereunder in respect of such
Specified Products and (b) the cost and expense incurred by AB to destroy such
Specified Products.
4.4    With respect to any draught Specified Products, AB will utilize (a) its
own kegs for delivery of such Specified Products and (b) the same deposit and
keg return system with respect to such Specified Products as AB utilizes for its
own comparable products.
5.    Production Price; Production Fee.
5.1    Production Price.
5.1.1    “Production Price” shall mean:
(a)    in the case of the Initial Specified Products, subject to adjustment as
provided for in Section 5.2:
(i)    with respect to any Initial Specified Product to be delivered by AB to
(A) any CBA Eastern Wholesaler, the price set forth with respect to such Initial
Specified Product on Schedule 5.1.1(a) hereto under the heading “U.S. Domestic
Delivered Price to Wholesaler” and (B) any CBA Western Wholesaler, the price set
forth with respect to such Initial Specified Product on Schedule 5.1.1(b) hereto
under the heading “U.S. Domestic Delivered Price to Wholesaler”; and
(ii)    with respect to any Initial Specified Product that is an Export
Specified Product (A) Produced at the Meramec, New Hampshire US AB Facility, the
price set forth with respect to such Initial Specified Product on Schedule
5.1.1(a) hereto under the heading “Produced for Export” and (B) Produced at the
Fairfield, California US AB Facility, the price set forth with respect to such
Initial Specified Product on Schedule 5.1.1(b) hereto under the heading
“Produced for Export”; and
(b)    in the case of any Additional Specified Product, the applicable price
determined by the parties in accordance with Section 5.1.2 of this Agreement and
set forth with respect to such Additional Specified Product on Schedule 5.1.1(a)
and/or 5.1.1(b) hereto, as applicable,


17





--------------------------------------------------------------------------------




in each case of clauses (a) and (b), as each such Production Price (x) shall be
increased in accordance with the proviso in Section 5.3 of this Agreement and
(y) may be increased in accordance with Section 9.4 of this Agreement.
5.1.2    Upon agreeing on an Additional Specified Product in accordance with
Section 3.1 of this Agreement, the parties will supplement Exhibit A hereto with
the applicable CBA Brand and the related Specified Products and will supplement
Schedule 5.1.1(a) and/or 5.1.1(b) with the applicable Production Price therefor.
The Production Price in respect of (a) any Additional Specified Product
previously Produced by or on behalf of CBA (each, an “Existing CBA Product”)
shall be equal to the average of (i) the Historical Total CBA Cost with respect
to such Existing CBA Product (in each case after giving effect to whether such
Additional Specified Product is to be delivered to CBA Eastern Wholesalers, CBA
Western Wholesalers or is to be exported) and (ii) the estimated total cost
(utilizing the Benchmark Variable Materials Cost) to AB (the “Estimated
Additional Product Cost”) of Producing and delivering such Existing CBA Product,
including, with respect to draught Specified Products, the cost of keg use and
empty keg return for cooperage and (b) any Additional Specified Product not
previously Produced by or on behalf of CBA (a “New Specified Product”) shall be
equal to (i) the Estimated Additional Product Cost of such New Specified
Product, plus (ii) an amount equal to (A) such Estimated Additional Product Cost
set forth in clause (b)(i) multiplied by (B) the average percentage margin that
is earned by AB hereunder for Specified Products with the same package type,
size, configuration and delivery location as such New Specified Product.
5.2    Production Price Adjustment.
5.2.1    During the thirty (30) day period following the date that is six (6)
months after the Transition Date (or, if later, the Effective Date), CBA and AB
agree to discuss in good faith whether the Production Price of the Initial
Specified Products is likely to require adjustment pursuant to Section 5.2.2
and, in connection therewith, each party shall provide to the other party any
reasonably requested documentation with respect to the Actual Total AB Cost or
Historical Total CBA Cost, as applicable, of the Initial Specified Products.
Following such discussion, the parties may mutually agree to adjust the
Production Price at such time in accordance with the procedures set forth in
Section 5.2.2 (with any reference therein to the prior twelve (12) month period
being deemed a reference to the prior six (6) month period); provided that, if
the parties so agree, no further adjustment of the Production Price shall be
conducted pursuant to Section 5.2.2.
5.2.2    During the thirty (30) day period following the date that is twelve
(12) months after the Transition Date (or, if later, the Effective Date), CBA
and AB agree, with respect to the Initial Specified Products:
(a)    to (i) determine the actual total cost to AB (the “Actual Total AB Cost”)
of Producing (including giving effect to the cost of hops provided by CBA
suppliers pursuant to Section 8.1) and delivering each Initial Specified Product
during such prior twelve (12) month period and (ii) confirm the actual
Historical Total CBA Cost with respect to each Initial Specified Product (in
each case after giving effect to whether such Initial Specified Product is to be
delivered to CBA Eastern Wholesalers, CBA Western Wholesalers or is to be
exported), and to adjust the applicable Production Prices set forth on Schedule
5.1.1(a) and 5.1.1(b) with respect to such Initial Specified Products from and
after the end of such thirty (30) day


18





--------------------------------------------------------------------------------




period (the date of such adjustment, the “Price Adjustment Date”) to equal the
average of (A) the applicable Historical Total CBA Cost (as confirmed pursuant
to this Section 5.2.2) and (B) the applicable Actual Total AB Cost, in each case
with respect to such Initial Specified Products; provided that, in determining
the Actual Total AB Cost and the actual Historical Total CBA Cost with respect
to each such Initial Specified Product, the parties shall consider, in good
faith, excluding from each of the Actual Total AB Cost and the actual Historical
Total CBA Cost, as applicable, any amounts attributable to one-time startup
costs or other cost anomalies incurred by AB or CBA, respectively;
(b)    to determine the actual per Barrel cost incurred by AB with respect to
each of the Variable Materials during such prior twelve (12) month period in the
Production of the Initial Specified Products (for any Variable Material, the
“Benchmark Variable Materials Cost”); and
(c)    if the aggregate Historical Total CBA Cost does not exceed the aggregate
Production Prices determined pursuant to Section 5.2.2(a) by at least $10.00,
then the Production Prices for each of the Initial Specified Products SKUs shall
be decreased by an equal dollar amount such that the aggregate Historical Total
CBA Cost exceeds the aggregate Production Prices (as so decreased) by $10.00. 
For purposes of this Section 5.2.2(c), (i) the aggregate Historical Total CBA
Cost (A) shall reflect the actual costs of CBA for the twelve (12) months
immediately preceding the Transition Date (or if later the Effective Date), (B)
shall be determined on a cost per Barrel basis and (C) shall be calculated on a
weighted average basis (weighted by volume) on the assumption that CBA delivered
the same volumes and SKUs of Initial Specified Products as were actually
delivered by AB hereunder during the prior twelve (12) month period, and the
allocation of Production as between CBA’s east coast breweries and west coast
breweries was in the same proportion as the actual allocation of AB’s Production
as between its Fairfield, California brewery and the Merrimack, New Hampshire
brewery; and (ii) the aggregate Production Prices (A) shall be expressed on a
per Barrel basis and (B) shall be calculated on a weighted average basis
(weighted by volume) as applied to the volumes and SKUs of, and location of
Production for, the Initial Specified Products actually delivered by AB
hereunder during the prior twelve (12) month period.
In connection with the foregoing, (I) each party shall provide to the other
party any reasonably requested supporting documentation with respect to, and
(II) each party shall have the right, on reasonable prior written notice, during
regular business hours, to inspect the applicable books and records of the other
party that are relevant to determining, any applicable Actual Total AB Cost,
Historical Total CBA Cost, or Benchmark Variable Materials Cost, as applicable,
with respect to the Initial Specified Products, and each party shall cooperate
with the other party in good faith in connection therewith.
5.3    Production Fee. CBA shall pay AB a fee for the Production and delivery of
the Specified Products (the “Production Fee”) in accordance with the invoicing
and payment procedures set forth in Section 6 of this Agreement. The Production
Fee for each order of Specified Products shall be equal to the sum of:
(a)    the aggregate Production Price with respect to such Specified Products,
plus


19





--------------------------------------------------------------------------------




(b)    any Tax (other than any Tax on the net income of AB or any of its
Affiliates) imposed with respect to such Specified Products (the “Applicable
Tax”), plus
(c)    with respect to any U.S. Specified Products, the portion of any freight
surcharge applicable to such order and allocable to such Specified Products (it
being understood that in no event shall the Production Price of an Initial
Specified Product or any Additional Specified Product include any such
applicable freight surcharge);
provided that, the Production Price in respect of each Specified Product shall
be increased on the first day of each calendar year beginning 2018 by an amount
equal to (i) the Production Fixed Cost with respect to such Specified Product,
multiplied by (ii) (A) on January 1, 2018, a percentage equal to 50% of any
increase in the Producer Price Index as of such date as compared to the Producer
Price Index as of the date hereof and (B) on the first day of each succeeding
calendar year, a percentage equal to 50% of any increase in the Producer Price
Index as of such date as compared to the Producer Price Index as of the first
day of the immediately preceding calendar year.
5.4    Actual Variable Materials Cost. Within thirty (30) days after the end of
each calendar year beginning with the 2018 calendar year, AB will deliver to CBA
(the “Variable Cost Notice”) AB’s calculation of (a) the actual per Barrel cost
incurred by AB with respect to each of the Variable Materials in such calendar
year in the Production of the Specified Products (for any Variable Material, the
“Actual Variable Materials Cost”), (b) the aggregate Actual Production Variable
Cost incurred by AB with respect to the Specified Products delivered by AB
hereunder in such calendar year (the “Actual Aggregate Variable Cost”), (c) the
aggregate Benchmark Production Variable Cost with respect to the Specified
Products delivered by AB hereunder in such calendar year (the “Benchmark
Aggregate Variable Cost”) and (d) the difference between the Actual Aggregate
Variable Cost and Benchmark Aggregate Variable Cost (the “Annual Variable Cost
Difference”), in each case, together with reasonably detailed supporting
documentation with respect to such costs. For each applicable calendar year, (i)
if the Actual Aggregate Variable Cost is greater than the Benchmark Aggregate
Variable Cost, CBA shall pay to AB the amount of the Annual Variable Cost
Difference and (ii) if the Benchmark Aggregate Variable Cost is greater than the
Actual Aggregate Variable Cost, AB shall pay to CBA the amount of the Annual
Variable Cost Difference, in each case in accordance with the invoicing and
payment procedures set forth in Section 6 of this Agreement. CBA shall have the
right to dispute, in good faith, any calculation of the Actual Variable
Materials Cost, Actual Aggregate Variable Cost, Benchmark Aggregate Variable
Cost or Annual Variable Cost Difference included by AB in any Variable Cost
Notice, in which case neither party shall be obligated to pay any disputed
amount during the pendency of such dispute.
5.5    Dispute Procedures. In the event of any dispute in respect of (a) the
determination of the Production Price of any Additional Specified Product
pursuant to Section 5.1.2, (b) the Production Price adjustment conducted
pursuant to Section 5.2.1 or 5.2.2, as applicable, or (c) the calculation by AB
of the Annual Variable Cost Difference pursuant to Section 5.4, each of the
parties shall provide any supporting documentation reasonably requested by the
other party in connection with the calculation of the Estimated Additional
Product Cost, Actual Total AB Cost (including the average percentage margin
thereon under this Agreement), Historical Total CBA Cost, Benchmark Variable
Materials Cost, Actual Variable Materials Cost, Actual Aggregate Variable Cost,
Benchmark Aggregate Variable Cost or Annual Variable Cost


20





--------------------------------------------------------------------------------




Difference, as applicable (any such item, a “Reviewable Item”), and the parties
shall seek to resolve such dispute expeditiously and in good faith. If the
parties are not able to resolve such dispute within thirty (30) days following,
as applicable, agreement on an Additional Specified Product in accordance with
Section 5.1.2, the commencement of the Production Price adjustment pursuant to
Section 5.2.1 or 5.2.2 or AB’s delivery to CBA of any Variable Cost Notice
pursuant to Section 5.4, the parties shall submit such dispute for review and
resolution by PricewaterhouseCoopers LLC or, if such firm is not available at
such time, another independent, nationally recognized accounting or consulting
firm reasonably acceptable to each party (PricewaterhouseCoopers LLC or such
other firm, the “Accounting Firm”), and the Accounting Firm shall make a final
determination of any applicable Reviewable Item; provided that, the scope of
such review by such Accounting Firm shall be limited to: (a) those matters that
remain in dispute and (b) whether the calculations of the applicable Reviewable
Item or Reviewable Items were made in accordance with Section 5.1.2, 5.2.1,
5.2.2 or 5.4 of this Agreement, as applicable. In connection with any such
dispute, each party shall deliver to the Accounting Firm its calculation of any
amount in dispute and supporting documentation therefor. The fees and expenses
of the Accounting Firm pursuant to this Section 5.5 shall be paid based upon the
relative extent to which the positions of AB and CBA are upheld by the
Accounting Firm.
6.    Invoicing and Payment.
6.1    On or after each Delivery Time, AB shall issue an invoice (each such
invoice, an “Invoice”) to CBA which shall set forth in reasonable itemized
detail the following: (a) the Specified Products and aggregate Barrels of each
CBA Brand ordered pursuant to the applicable Production Order, (b) the
Production Price therefor, less any amounts CBA is not obligated to pay pursuant
to Section 4.2.2 of this Agreement, (c) any Applicable Tax in respect thereof,
(d) to the extent applicable, the portion of any freight surcharge applicable to
such Production Order and allocable to the Specified Products ordered thereunder
and (e) the aggregate Production Fee due by CBA with respect to the Specified
Products ordered pursuant to such Production Order. Upon the reasonable request
of CBA, AB shall provide to CBA reasonably detailed documentation verifying the
amount of any Applicable Tax or freight surcharge included in any Invoice issued
to CBA.
6.2    CBA shall pay the Production Fee with respect to each Production Order to
AB within thirty (30) days of the date of CBA’s receipt of the relevant Invoice
therefor.
6.3    Subject to the last sentence of Section 5.4 of this Agreement, AB or CBA,
as applicable, shall pay to the other party the Annual Variable Cost Difference
determined pursuant to Section 5.4 within thirty (30) days after AB’s delivery
to CBA of the Variable Cost Notice with respect to any applicable calendar year.
6.4    The parties agree that if any payment due date falls on a day which is
not a business day, then payment shall be made on the first business day
following the payment due date, unless that business day would fall after the
date of the expiration or termination of this Agreement, in which event payment
shall be made on or before the date of expiration or termination of this
Agreement.
7.    Withholding. Notwithstanding anything in this Agreement to the contrary,
CBA shall be entitled to deduct and withhold from any amount otherwise payable
to AB pursuant to this


21





--------------------------------------------------------------------------------




Agreement, such amounts as CBA is required to deduct and withhold with respect
to the making of such payment under the Internal Revenue Code of 1986, as
amended, or any other provision of federal, state, local or other, whether
domestic or non-U.S., Tax law. To the extent that amounts are so deducted or
withheld, such deducted or withheld amounts shall (a) be remitted to the
applicable Governmental Authority by CBA and (b) be treated for all purposes of
this Agreement as having been paid to the Person in respect of which such
deduction and withholding was made by CBA. CBA shall pay such additional amounts
as shall, after the deduction and withholding has been made, leave AB with the
full amount that it would have received if no deduction or withholding had been
required.
8.    Materials.
8.1    AB shall obtain all Raw Materials, packaging materials and any other
materials required for the Production of CBA Brands; provided that, from time to
time, upon the reasonable request of AB, CBA shall provide AB with the starter
yeast required for AB’s Production of the CBA Brands. Notwithstanding the
foregoing, to the extent CBA has existing contractual obligations with its
suppliers as of the date of this Agreement with respect to the purchase of
certain hops, for so long as such contractual obligations remain in effect, CBA
will (a) cause such hops to be delivered to AB and AB will use such hops in the
Production of the Specified Products hereunder and (b) not amend or renew any
such agreement or enter into any new agreement in respect of the purchase of
such hops without the prior written consent of AB, which consent shall not be
unreasonably withheld, conditioned or delayed, except to the extent any such
amendment, renewal or new agreement is in respect of the purchase of hops to be
used exclusively by CBA in its own Production, in which case no prior written
consent of AB shall be necessary.
8.2    Concurrently with providing the Technical Manual to AB with respect to
any CBA Brand and the related Specified Products, CBA shall notify AB of the
labeling, packaging and Raw Materials requirements with respect thereto and
shall provide AB with samples thereof. Notwithstanding the malt ingredient and
labeling requirements in the Technical Manuals provided by CBA to AB for the CBA
Brands, AB shall (a) use such malt in connection with the Production of each of
the CBA Brands hereunder as is customarily used by AB in connection with the
Production of its malt beverage products (the “AB Malt”) and (b) use applied
labels in connection with the Production of the Specified Products of each of
the CBA Brands hereunder that are packaged in glass bottles. CBA shall assist AB
in transitioning the current malt ingredients and labeling for the Specified
Products to AB Malt and applied labels pursuant to CBA’s obligations under
Section 2.2 of this Agreement.
8.3    During the term of this Agreement, if CBA desires to change the labeling
or Raw Materials requirements for any Specified Product in accordance with
Section 9.4 of this Agreement, CBA shall provide to AB the new labeling or Raw
Materials requirements, as applicable, together with samples thereof and AB
shall, at CBA’s option, either (a) destroy or deliver to CBA all labels or Raw
Materials, as applicable, in AB’s inventory that reflect (and in the case of Raw
Materials, were exclusively used for) the prior CBA requirements therefor and,
in each case, CBA shall pay to AB the cost of (i) such inventory and (ii) the
destruction or delivery thereof, as applicable, or (b) permit AB to complete the
Production of the applicable Specified Products using AB’s existing inventory of
labels and Raw Materials therefor, as applicable, until AB has exhausted its
supply of such existing inventory. Notwithstanding the


22





--------------------------------------------------------------------------------




foregoing, CBA shall not be entitled to change the AB Malt or applied labels
used by AB as contemplated by Section 8.2.
8.4    During the term of this Agreement, if CBA desires to change the packaging
materials requirements for any Specified Product in accordance with Section 9.4
of this Agreement, CBA shall provide to AB the new packaging materials
requirements for such Specified Product together with a sample thereof. In the
event of any such change in packaging materials requirements for a Specified
Product, AB shall undertake to use the prior packaging materials used therefor
(the “Prior Packaging Materials”) in the ordinary course of AB’s business in
connection with AB’s Production of any other products at the US AB Facilities
(“Ordinary Course Production”); provided that, if AB, in its reasonable
determination, is unable to use such Prior Packaging Materials in its Ordinary
Course Production, AB shall, at CBA’s option, either (a) destroy or deliver to
CBA all such Prior Packaging Materials, as applicable, in AB’s inventory and, in
each case, CBA shall pay to AB the cost of (i) such inventory and (ii) the
destruction or delivery thereof, as applicable, or (b) permit AB to complete the
Production of such Specified Products using AB’s existing inventory of such
Prior Packaging Materials until AB has exhausted its supply of such existing
inventory.
8.5    Notwithstanding AB’s general obligations in Section 12.2 of this
Agreement, it shall be CBA’s responsibility to (a) ensure that the content of
the labeling and packaging for the Specified Products (including any required
warning labels) comply with applicable Laws and (b) provide AB with all
information reasonably required to produce the labels and packaging materials
for the Specified Products. Any information provided by CBA pursuant to this
Section 8.5 shall be complete and correct when provided to AB.
8.6    In the event of any defect in the Raw Materials (other than any starter
yeast or hops provided by CBA or its suppliers pursuant to Section 8.1) or
packaging materials used by AB to Produce any CBA Brand, AB shall use its
reasonable best efforts to diligently pursue any and all remedies that may be
available against the supplier thereof in respect of any Liabilities incurred by
CBA arising as a result of such defect, and CBA shall cooperate with AB in
connection therewith. AB further agrees to promptly (and in any event, within
seven (7) business days of the receipt thereof by AB) remit to CBA any amounts
recovered from a supplier in respect of any such Liabilities incurred by CBA,
from which AB shall be entitled to deduct its reasonable and documented
out-of-pocket costs directly incurred in connection with its obligations
pursuant to this Section 8.6; provided that, in the event that any amount
recovered by AB from a supplier in respect of a Raw Materials or packaging
materials defect (a “Recovered Amount”) relates to both (a) Liabilities incurred
by AB in connection with AB’s Production of products other than CBA Products and
(b) Liabilities incurred by CBA arising as a result of such defect, AB shall
remit to CBA the ratable portion of such Recovered Amount that relates to the
Liabilities incurred by CBA. CBA shall have the right (but not the obligation)
to undertake, conduct and control, through appropriate counsel of its own
choosing and at CBA’s expense, the pursuit of remedies against a supplier of Raw
Materials or packaging materials used in the Production by AB of the CBA
Products, in each case to the extent such action is solely in respect of Raw
Materials or packaging materials used exclusively in the Production of the
Specified Products under this Agreement (and not in AB’s Production of any other
products) or otherwise relates exclusively to CBA Products. In the event CBA
assumes control thereof pursuant to the foregoing sentence, AB shall cooperate
with CBA in connection with CBA’s pursuit of remedies against a supplier of Raw
Materials or packaging materials used in AB’s Production of the


23





--------------------------------------------------------------------------------




Specified Products and shall be permitted to participate in the pursuit of any
remedies (including by obtaining its own counsel). Without the prior written
consent of AB, CBA will not enter into any settlement of any such Liability
incurred by CBA which would create any Liability or non-monetary obligation on
the part of AB.
9.    Technical Manual.
9.1    CBA shall provide AB with the Technical Manual and any other applicable
Technical Information in respect of any given CBA Brand prior to placing any
order for any Specified Products related to such CBA Brand.
9.2    With respect to any Additional Specified Products added to Exhibit A
hereto in accordance with Section 3.1 and Section 5.1.2 of this Agreement, CBA
shall deliver to AB the Technical Manual and any other applicable Technical
Information in respect of the CBA Brand related to such Additional Specified
Products as promptly as reasonably practicable after the parties agree on such
Additional Specified Product in accordance with Section 3.1.
9.3    AB shall Produce the CBA Brands at the US AB Facilities in all material
respects in accordance with the applicable Technical Manual. Except as set forth
in Section 8.2 of this Agreement, AB shall make no material deviation from the
Technical Manual for any CBA Brand without the prior written consent of CBA,
which approval shall not be unreasonably withheld, conditioned or delayed.
9.4    Subject to AB’s right to use AB Malt and applied labels in the Production
of the Specified Products as contemplated by Section 8.2 and the provisions of
this Section 9.4, the Technical Manual for any CBA Brand may be supplemented and
amended by CBA from time to time, including with respect to any changes CBA
desires to make to the Raw Materials, labeling or packaging requirements for the
Specified Products. Should CBA amend or supplement any such Technical Manual,
CBA shall provide AB with a copy of the amendments or supplements with
sufficient time to alter the Production of the applicable CBA Brand (if any
alteration is necessary) to comply with such amendments or supplements; provided
that, (a) no such amendment or supplement shall be effective or permitted if it
would result in (i) a conflict with applicable Laws, (ii) in AB’s reasonable
determination, an unreasonable disruption to AB’s operations at any applicable
US AB Facility, or (iii) AB incurring capital expenditures at the US AB
Facilities or otherwise, unless CBA agrees in writing to pay AB for the amount
of any such capital expenditures and such expenditures would not, in AB’s sole
determination, result in an unreasonable disruption to AB’s operations at the
applicable US AB Facility, (b) (i) the Production Price of each affected
Specified Product shall be increased by the applicable portion of the per Barrel
increase in the Actual Total AB Cost thereof resulting from such amendment or
supplement to the Technical Manual (and the parties shall update Schedule
5.1.1(a) and/or 5.1.1(b), as applicable, to reflect such increased Production
Price) and (ii) CBA shall pay all other costs and expenses, without duplication,
that arise as a result of such amendment or supplement to the Technical Manual,
and (c) any updates or supplements to the Technical Manual shall be consistent
with those applicable to CBA’s own Production of the CBA Brands.
10.    Intangible Rights.  


24





--------------------------------------------------------------------------------




10.1    Grant. CBA hereby grants to AB, and AB hereby accepts, a non-exclusive,
non-transferable, sub-licensable, royalty-free right to use the Intangible
Rights that are owned or licensed by CBA related to the Specified Products and
any similar intangible rights owned or licensed by CBA that are necessary for
the Production and sale of the Specified Products by AB as contemplated by this
Agreement (collectively, the “CBA Intangible Rights”), solely for the purposes
of Producing the Specified Products at the US AB Facilities and delivering and
selling such Specified Products to CBA or the applicable CBA Wholesalers. For
the avoidance of doubt, the foregoing right includes the right of AB to place
the names of the CBA Brands on the labels of Specified Products. As between the
parties, CBA retains sole and exclusive ownership rights to the CBA Intangible
Rights. All goodwill accruing as a result of the use of the CBA Intangible
Rights will inure to the benefit of CBA.
10.2    No Challenge. AB agrees that it shall not challenge, on the basis of the
transactions described in this Agreement, the ownership by CBA of the registered
trademarks contained within the CBA Intangible Rights, or the goodwill
associated therewith, during the term of this Agreement.
10.3    Protection of CBA Intangible Rights. CBA shall take all commercially
reasonable actions to protect the CBA Intangible Rights. CBA shall pay all
renewal and other fees necessary to maintain the registrations and validity of
the CBA Intangible Rights in all cases where any such fees are required to be
paid, and shall prosecute any applications therefor with due diligence during
the term of this Agreement.
10.4    Representations and Warranties. CBA represents and warrants that (a) it
is the owner or licensee and has the right to grant the rights to the CBA
Intangible Rights to AB as provided under this Agreement, (b) AB’s permitted use
of the CBA Intangible Rights under this Agreement does not conflict with any
agreement, judgment or other obligation of CBA and will not violate any
applicable Law, in each case, in any material respect, (c) AB’s permitted use of
the CBA Intangible Rights hereunder will not infringe the Intangible Rights of
any third person and (d) Schedule 5.1.1 sets forth a good faith estimate of the
Historical Total CBA Cost with respect to each of the Initial Specified
Products.
10.5Notices.  AB agrees that Specified Products shall bear appropriate
proprietary legends or notices as specified in advance in writing by CBA from
time to time.
11.    Infringement.  
11.1    Infringement By AB.  AB shall notify CBA of any and all written
allegations or claims by others which may come to its attention that the use of
the CBA Intangible Rights infringes, misappropriates or violates the Intangible
Rights of any third party, or violates or is contrary to any applicable Law. In
addition to CBA’s obligation to indemnify AB as provided in Section 13 of this
Agreement, CBA shall procure for AB the right to continue to use the CBA
Intangible Rights which are the subject of the claim or allegation, or to modify
the same so that it becomes non-infringing.
12.    Compliance with Law.
12.1    CBA represents and warrants that the Technical Manual and the Technical
Information shall comply in all material respects with all applicable Laws and
industry standards


25





--------------------------------------------------------------------------------




(as amended from time to time) that are relevant to the Production of the CBA
Brands and related Specified Products.
12.2    AB shall, at AB’s own cost and expense, (a) secure and maintain all
necessary Governmental Approvals, including governmental permits, licenses and
certifications, in each case with respect to the Production, storage and
delivery of the Specified Products, and (b) fulfill in all material respects all
other applicable legal requirements and undertakings, in each case of clauses
(a) and (b), as required for the sourcing of the applicable Raw Materials used
in the brewing of the CBA Brands and the Production of the CBA Brands and
related Specified Products in the United States in accordance with the terms and
conditions of this Agreement, and CBA shall reasonably cooperate, at AB’s
expense, in connection therewith.
12.3    CBA shall, at CBA’s own cost and expense, secure and maintain all
necessary Governmental Approvals, including governmental permits, licenses and
certifications, and fulfill in all material respects all other applicable legal
requirements and undertakings, in each case as required for the distribution and
sale (including with respect to labels and packaging) of the Specified Products
in accordance with the terms and conditions of this Agreement, and AB shall
reasonably cooperate, at CBA’s expense, in connection therewith.
12.4    Neither party shall have any rights or obligations under this Agreement
and none of its provisions shall be operative unless and until AB and CBA obtain
all Governmental Approvals necessary to Produce the CBA Brands at the US AB
Facilities.
12.5    Notwithstanding anything to the contrary in this Agreement, this Section
12 shall not apply to any matters relating to the AB Consent Decrees, the DOJ
Submissions or any Legal Restraint arising therefrom or in connection therewith,
which matters are addressed solely in Section 2.1.
13.    Indemnification.
13.1    AB shall defend, indemnify, and hold harmless each of CBA, its
Affiliates and each of their respective directors, officers, employees,
shareholders, and agents, from and against any and all injuries, claims,
liabilities, losses, expenses, taxes, damages, demands, actions, causes of
action, suits, proceedings and judgments of whatsoever type or nature,
including, without limitation, reasonable attorneys’ fees and expenses, court
costs, and other legal expenses (“Liabilities”) incurred by it or them in
connection with any claim based upon or arising from any breach by AB of its
obligations under this Agreement or any inaccuracy of any representation or
warranty made by AB under this Agreement.
Nothing herein shall require AB to indemnify, protect, defend or hold harmless
any indemnitee with respect to any claim to the extent such claim arises from,
is connected with or is attributable to CBA’s breach of its obligations under
this Agreement.
13.2    CBA shall defend, indemnify, and hold harmless AB and its directors,
officers, employees, shareholders and agents from and against any and all
Liabilities incurred by it or them in connection with any claim based upon or
arising from:
13.2.1    any breach by CBA of its obligations under this Agreement or any
inaccuracy of any representations or warranties made by CBA under this
Agreement;


26





--------------------------------------------------------------------------------




13.2.2    the content of the labels and packaging for the Specified Products (so
long as such content was unaltered by AB);
13.2.3    any defect in any Specified Product that was caused by or resulted
from AB’s Production of the applicable Specified Product in compliance with the
Technical Manual, Technical Information or any other requests, instructions or
specifications delivered by CBA with respect thereto; and
13.2.4    any infringement, misappropriation, or other violation of Intangible
Rights of third parties arising or alleged to arise from the use of the CBA
Intangible Rights.
Nothing herein shall require CBA to indemnify, protect, defend or hold harmless
any indemnitee with respect to any claim to the extent such claim arises from,
is connected with or is attributable to AB’s breach of its obligations under
this Agreement.
13.3    Notwithstanding any other provision of this Agreement, except to the
extent such Liabilities are payable by the applicable indemnified party in
connection with a third party claim, neither AB nor CBA shall have any Liability
to the other party whether in contract (including under any indemnity), tort
(including negligence) or for breach of legal duty or in any other way for (a)
any loss of goodwill or reputation, profits, contracts, business or anticipated
savings or (b) any special, consequential or indirect losses, in each such case
whether or not such losses were within the contemplation of the parties at the
date of this Agreement.
13.4    If a claim by a third party is made against a party indemnified pursuant
to this Section 13 and if such indemnified party intends to seek indemnity with
respect thereto, the indemnified party shall promptly (and in any case within
thirty (30) days of such claim being made) notify the indemnifying party of such
Liability; provided, however, that any failure of the indemnified party to
promptly notify the indemnifying party of such claim shall not relieve the
indemnifying party of its obligations pursuant to this Section 13, except to the
extent that the indemnifying party is actually prejudiced as a result of such
failure.
13.5    The indemnifying party shall have the right (but not the obligation) to
undertake, conduct and control, through appropriate counsel of its own choosing
and at the indemnifying party’s expense, the settlement or defense of any claim
by a third party for which the indemnifying party is obligated to indemnify the
other party hereunder; provided that the indemnifying party (a) acknowledges in
writing its obligation to indemnify the indemnified party hereunder against any
Liabilities that may result from such third party claim and (b) proceeds with
such defense in good faith, expeditiously and diligently. If the indemnifying
party does not notify the indemnified party in writing that it will defend any
such matter within twenty (20) days after receipt of notice from the indemnified
party of the existence of the Liability, the indemnifying party shall have no
right to defend such matter, and the indemnified party shall have full right and
power to defend, settle or otherwise deal with and dispose of the matter and
shall be indemnified for the fees and expenses of counsel retained for such
purpose and any judgment or settlement amount.
13.6    The indemnified party shall cooperate with the indemnifying party in
connection with any defense by the indemnifying party of a claim pursuant to
Section 13.5, but the indemnifying party shall permit the indemnified party to
participate in such settlement or


27





--------------------------------------------------------------------------------




defense through counsel chosen by the indemnified party and the fees and
expenses of such counsel shall be borne by the indemnified party. Without the
prior written consent of the indemnified party, the indemnifying party will not
enter into any settlement of any such Liability which would create (a) any
financial obligation on the part of the indemnified party which the indemnifying
party has not agreed in writing to pay in full or (b) any non-monetary
obligation on the part of the indemnified party, and the indemnifying party
shall, after any such settlement or the resolution of any claim, promptly
reimburse the indemnified party for the full amount of any Liability resulting
from such claim not theretofore paid by the indemnifying party. Except as
provided in Section 13.5, the indemnified party will not enter into any
settlement or pay (except pursuant to a judgment) any such claim without the
prior written consent of the indemnifying party, which consent shall not
unreasonably be withheld, conditioned or delayed.
14.    Insurance. Each party shall keep in force at all times while any CBA
Brand is being brewed by AB at the US AB Facilities, general liability insurance
with both “products” and “contractual” coverage for aggregated claims in the
minimum amount of $10,000,000, and shall furnish the other party a certificate
from a financially responsible insurance company evidencing that such insurance
is in force, naming the other party as an additional insured and providing that
such coverage may not be cancelled or materially changed without thirty (30)
days prior written notice to the other party. Any such policy of insurance shall
contain a waiver of subrogation.
15.    Warranties.  
15.1    Warranty of Authority.  Each of the parties hereto represents and
warrants to the other party that (a) it has the full right, power and authority
to enter into this Agreement and to carry out its obligations hereunder and
(b) that it has no obligations to any other party that is inconsistent with its
obligations under this Agreement.
15.2    DISCLAIMER OF WARRANTY.  EXCEPT AS PROVIDED IN SECTIONS 2.4, 10.4, 12.1
AND 15.1 OF THIS AGREEMENT: (A) NO PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, HEREUNDER AND, WITHOUT LIMITATION, NO
PARTY MAKES ANY WARRANTY OF TITLE, FITNESS FOR A PARTICULAR PURPOSE OR
MERCHANTABILITY; AND (B) NO PARTY MAKES ANY REPRESENTATION OR WARRANTY THAT THE
BREWING, BOTTLING, PACKAGING OR SALE OF SPECIFIED PRODUCTS HEREUNDER BY ANY
PERSON OR ENTITY WILL NOT CONSTITUTE AN INFRINGEMENT OF THE PATENT, TRADEMARK OR
OTHER INTANGIBLE RIGHTS OF OTHERS.
16.    Term and Termination.  
16.1    Term. Subject to Section 2.1 of this Agreement, the term of this
Agreement shall commence on the date first set forth above and continue until
December 31, 2026 unless earlier terminated as set forth herein.
16.2    Termination
16.2.1    Termination by CBA and AB. This Agreement may be terminated at any
time by the mutual written agreement of the parties.


28





--------------------------------------------------------------------------------




16.2.2    Termination by CBA or AB. Either party may terminate this Agreement
upon written notice given to the other party:
(a)    if the other party fails to perform any material obligation under this
Agreement (including failure to timely make any payment required under this
Agreement) and such failure remains uncured for a period of thirty (30) days
following written notice thereof by the nonbreaching party;
(b)    if the International Distribution Agreement is terminated by such party
pursuant to Section 8.02(i) or 8.02(ii) thereof;
(c)    subject to Section 19, upon the termination of the Master Distributor
Agreement pursuant to Sections 7.02(a), 7.02(b), 7.02(f), 7.03(i) or 7.03(v)
thereof; or
(d)    if (i) the other party makes an assignment for the benefit of creditors
or commences a voluntary case or proceeding or consents to or acquiesces in the
entry of an order for relief against itself in an involuntary case or proceeding
under any bankruptcy, reorganization, insolvency or similar law; (ii) a trustee
or receiver or similar officer of any court is appointed for the other party or
for a substantial part of the property of the other party; or (iii) bankruptcy,
reorganization, insolvency or liquidation proceedings are instituted against the
other party without such proceedings being dismissed within ninety (90) days
from the date of the institution thereof.
16.2.3    Termination by AB. AB may terminate this Agreement upon ninety (90)
days’ prior written notice to CBA at any time following (a) a Change of Control
Event (i) that occurs prior to the third (3rd) anniversary of the date hereof or
(ii) that occurs following the third (3rd) anniversary of the date hereof but
definitive agreements for which were entered into by CBA prior to the third
(3rd) anniversary of the date hereof or (b) if AB or one of its Affiliates shall
have made a Qualifying Offer to CBA, the earliest of (i) such time as CBA has
indicated to AB that is not willing to enter into an agreement with AB or such
Affiliate on the terms and conditions proposed in such Qualifying Offer, (ii)
the consummation of the transaction underlying such Qualifying Offer and (iii)
one hundred and twenty (120) days following the receipt by CBA of such
Qualifying Offer, if the parties have not entered into definitive documentation
with respect thereto; provided that, (A) the right to terminate this Agreement
pursuant to this clause (iii) shall not be available to AB if, during such one
hundred and twenty (120) day period, AB has not engaged, and CBA has engaged, in
good faith and reasonable efforts to discuss and negotiate a definitive public
company style transaction agreement with respect to such Qualifying Offer that
satisfies the requirements of clauses (a) and (b) of the definition thereof and
(B) in the event of any good faith dispute between the parties as to whether (I)
the Qualifying Offer made by AB satisfies the requirements of clauses (a) and
(b) of the definition thereof or (II) AB has engaged in good faith and
reasonable efforts to discuss and negotiate a definitive agreement with respect
to such Qualifying Offer, the right of AB to terminate this Agreement pursuant
to this clause (iii) shall not be available during the pendency of such dispute;
provided, further, that, if any such dispute is resolved in favor of AB, within
thirty (30) days of the resolution thereof, CBA shall pay to AB (x) the amount
of any outside counsel fees reasonably incurred by AB in contesting such dispute
and (y) with respect to any Specified Products purchased by CBA under this
Agreement after the date on which this


29





--------------------------------------------------------------------------------




Agreement would have terminated had AB exercised its termination right on the
first date such right was available to AB pursuant to this clause (iii) (without
giving effect to any proviso in this Section 16.2.3) (the “Original Termination
Date”), (I) with respect to any such Specified Products that are Initial
Specified Products or Existing CBA Products, the difference between (1) the
aggregate sum of the Historical Total CBA Cost with respect to all such
Specified Products and (2) the aggregate Production Price paid by CBA to AB for
all such Specified Products and (II) with respect to any such Specified Products
that are New Specified Products, an amount equal to (1) the aggregate Production
Price of such New Specified Products, multiplied by (2) the margin over the
aggregate Production Price of the Initial Specified Products and Existing CBA
Products payable by CBA pursuant to the preceding clause (I), in each case of
(x) and (y), together with interest accrued on such aggregate amount at the U.S.
Prime Rate per month from the Original Termination Date until the date such
amount is paid in full to AB; provided, further, that, if any such dispute is
resolved in favor of CBA, within thirty (30) days of the resolution thereof, AB
shall pay CBA the amount of any outside counsel fees reasonably incurred by CBA
in contesting such dispute, together with interest accrued on such amount at the
U.S. Prime Rate per month from the Original Termination Date until the date such
amount is paid in full to CBA.
16.2.4    Termination by CBA. CBA may terminate this Agreement at any time upon
one hundred and eighty (180) days’ prior written notice to AB.
16.3    Repurchase upon Termination. On expiration or termination of this
Agreement for any reason, AB shall forthwith immediately cease the Production of
the Specified Products (or, if this Agreement is terminated by CBA under
Section 16.2.2(a) of this Agreement (but not otherwise), at CBA’s request,
complete all work in progress) and deliver or transfer to CBA or its agents, at
CBA’s request, (a) all Specified Products and (b) existing Raw Materials,
inventory and any other materials purchased by AB in connection with AB’s
Production of the CBA Brands that are in AB’s possession and are not otherwise
usable by AB in connection with AB’s Production of any other products at the US
AB Facilities (collectively, the “CBA Inventory”). CBA shall pay AB an amount
equal to the Production Fee attributable to such Specified Products and the cost
and expense incurred by AB to purchase, store and deliver to CBA such CBA
Inventory, as applicable, and AB shall deliver and transfer to CBA (at CBA’s
cost and expense) all Technical Information.
16.4    Termination of Right to use CBA Intangible Rights. Upon expiration or
any termination of this Agreement, AB shall wind down and cease its and its
sub-licensees’ use of the CBA Intangible Rights hereunder as soon as
commercially practicable, except to fill any Production Orders in respect of
Specified Products received prior to the effective date of such expiration or
termination. For the avoidance of doubt, this Section 16.4 shall in no event
have any effect on any right or license to Intangible Rights granted by CBA to
AB or any of its Affiliates under any other agreement or arrangement between CBA
and AB or any of its Affiliates.
16.5    Survival of Rights and Obligations. Termination of this Agreement shall
not prejudice any rights of either party hereto against the other which may have
accrued up to the date of termination. In addition, the provisions of Sections
16.3, 16.4 and 16.5 and Articles 1, 13, 17, 20 and 21 shall survive the
expiration or earlier termination of this Agreement.
17.    Confidentiality.


30





--------------------------------------------------------------------------------




17.1    During and subsequent to the term of this Agreement, each party (the
“receiving party” and, the other party, the “disclosing party”) shall treat and
shall cause its respective employees, officers, directors, advisors,
representatives, subsidiaries, Affiliates, assigns, subcontractors and any and
all persons or business entities acting under one or any of them, to treat as
confidential property and not disclose to any other Person or use in any manner,
except as is necessary to perform this Agreement (and then only on a
confidential basis satisfactory to both parties), any confidential information
regarding the disclosing party’s prices, plans, programs, processes, products,
costs, equipment, operations or customers (including, without limitation, the
Technical Manual and the Technical Information received by AB and information
received by CBA regarding the Production or delivery of the Specified Products
by AB) (“Confidential Information”) which may come within the knowledge of such
party, its officers, employees or advisors in the performance of this Agreement,
without in each instance securing the prior written consent of the disclosing
party.
17.2    Section 17.1 of this Agreement shall not prevent either AB or CBA from
disclosing to any other person or using in any manner, information that such
party can show:
17.2.1    has been published or has become part of the public domain without any
breach of this Agreement other than by acts, omissions or fault of such party or
its employees or agents;
17.2.2    has been furnished or has been made known to such party by third
parties (other than those acting directly or indirectly for or on behalf of the
disclosing party) as a matter of legal right without contractual or fiduciary
restrictions on its disclosure;
17.2.3    was in such party’s lawful possession prior to the disclosure thereof
by the disclosing party;
17.2.4    is later independently developed by the receiving party without use or
reference to the Confidential Information; or
17.2.5    subject to Section 17.3, has been required on the advice of counsel to
be disclosed by applicable Law.
17.3    If any party is required by applicable Law to disclose Confidential
Information, such party shall provide notice thereof to the disclosing party and
undertake reasonable steps to provide the disclosing party with an opportunity
to object to such disclosure. In the absence of a protective order or the
receipt of a waiver from the disclosing party, the receiving party will endeavor
to disclose only that portion of the Confidential Information that such party’s
counsel advises is legally required to be disclosed and shall use commercially
reasonable efforts (at the disclosing party’s expense) to obtain reliable
assurances that confidential treatment will be accorded to any Confidential
Information required to be disclosed in accordance with the terms of this
Agreement.
17.4    The parties shall consult with each other before issuing, and give each
other the reasonable opportunity to review and comment upon, any press release
or other public statements with respect to this Agreement and the transactions
contemplated hereby and shall not issue any such press release or make any such
public statement prior to such consultation, except (a) as such party may
reasonably conclude may be required by applicable Law, court process or by


31





--------------------------------------------------------------------------------




obligations pursuant to any listing agreement with any national securities
exchange or national securities quotation system, in which case the receiving
party shall give the disclosing party as much advance notice of such disclosure
as is reasonably possible and shall otherwise comply with Section 17.3, to the
extent applicable, and (b) communications that are substantially similar to
communications previously approved pursuant to this Section 17.4 of this
Agreement. The initial press release to be issued with respect to the
transactions contemplated by this Agreement shall be in a form agreed to by the
parties.
17.5    Neither party shall make any Confidential Information available to
anyone other than those of its respective employees and advisors who need such
Confidential Information to enable them to perform this Agreement.
17.6    These secrecy obligations with respect to the Confidential Information
shall, subject to Section 17.2, survive the termination or expiration of this
Agreement.
18.    Project Husky. From and after the date hereof and until the earlier of
August 23, 2017 and the parties’ entry into definitive agreements with respect
thereto, AB and CBA agree to continue to consider and discuss in good faith the
implementation of the items set forth on Schedule 18. In addition, at the
reasonable request of either party from time to time, the parties shall discuss
in good faith other measures proposed by either party to improve efficiencies,
reduce costs or otherwise enhance the effectiveness of the parties’ commercial
arrangements. Notwithstanding anything to the contrary in the foregoing, the
failure by the parties to enter into definitive agreements relating to the items
set forth on Schedule 18 or any other matters discussed pursuant to this Section
19 shall in no event be deemed to be a breach of either party’s obligations
hereunder or result in any Liability to either party under this Agreement.
19.    Master Distributor Agreement. The parties recognize that the financial
and operational terms of this Agreement were drafted and will be implemented in
the context of an Affiliate of AB acting as the master distributor for CBA in
the United States and its territories and possessions and that such terms will
not be appropriate or practicable if such U.S. master distribution arrangement
is terminated. Accordingly, prior to any exercise by either party of its rights
under Section 16.2.2(c) hereof, for a period of not less than sixty (60) days,
the parties shall discuss in good faith (a) the feasibility and desirability of
continuing the arrangements described in this Agreement in the absence of a U.S.
master distribution arrangement between the parties and their respective
Affiliates and (b) if the parties determine that continuing the arrangements
contemplated by this Agreement is feasible and desirable, any modifications or
amendments to this Agreement (including to the Production Price and provisions
hereof relating to the delivery and ordering of, and forecasts for, the U.S.
Specified Products) that may be necessary or advisable in connection with
continuing such arrangements. In the event the Master Distributor Agreement is
terminated pursuant to Section 7.03(ii), 7.03(iii) or 7.03(iv) thereof (other
than in circumstances where AB exercises its right to terminate this Agreement
pursuant to Section 16.2.3), the parties will amend the financial and
operational terms of this Agreement to give effect to the cessation of the U.S.
master distribution arrangement between CBA and AB’s Affiliate.
20.    Notices.  Any notice, request or demand to be given or made under this
Agreement shall be in writing and shall be deemed to have been duly given or
made (a) upon delivery, if delivered by hand and addressed to the party for whom
intended at the address listed below, (b)


32





--------------------------------------------------------------------------------




when transmitted and receipt is confirmed by telephone or e-mail transmission,
if delivered electronically and addressed to the party for whom intended at the
e-mail address listed below; provided, that a copy of such electronic
transmission is promptly deposited for delivery by one of the methods listed in
(a) or (c) of this Section 20, or (c) ten (10) days after deposit in the mails,
if sent certified or registered air mail (if available) with return receipt
requested, or five (5) days after deposit, if deposited for delivery with a
reputable courier service, and in each case addressed to the party for whom
intended at the address listed below:


If to CBA, to:    Craft Brew Alliance, Inc.
929 N. Russell St.
Portland, Oregon 97227
Attn:     Chief Executive Officer
General Counsel
E-mail: Andy.Thomas@craftbrew.com
Marcus.Reed@craftbrew.com






If to AB, to:    A-B Commercial Strategies, LLC
One Busch Place
Saint Louis, Missouri 63118
Attn:     Vice President Supply – High End
Senior Associate General Counsel
E-mail:     Thomas.OConnell@anheuser-busch.com

        Thomas.Larson@anheuser-busch.com


Any party may change its address and/or e-mail for the purposes of this
Section 20 by written notice hereunder given to the other party at least ten
(10) days prior to the effective date of such change.
21.    Miscellaneous.
21.1    Payments. All payments made under this Agreement shall be made in U.S.
dollars by means of wire transfer to an account designated by AB or CBA, as
applicable, from time to time.
21.2    Relationship. The parties shall be and act as independent contractors
and under no circumstances shall this Agreement be construed to create any
agency, partnership, joint venture or employment relationship between the
parties. Neither party has any authority to bind the other in any way except as
may be otherwise expressly stated in this Agreement. The parties recognize that
during the period of this Agreement, there will be employees of one party upon
the premises of the other. It is understood and agreed that on such occasions
the employees of each party shall remain the employees of that party solely, and
that each party shall be solely responsible for the wages and benefits for its
employees, and that any injury which may be sustained by an employee shall be
covered under the workers’ compensation insurance of the party by which such
employee is employed.


33





--------------------------------------------------------------------------------




21.3    Assignment. This Agreement will be binding upon, and will inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns. CBA may not assign this Agreement to any Person without the prior
written consent of AB. AB may assign this Agreement to any Affiliate wholly
owned by Anheuser-Busch InBev nv/sa; provided that (a) such assignment does not
deny CBA any of the benefits of this Agreement and (b) AB shall remain liable
for its rights and obligations hereunder notwithstanding any such assignment.
21.4    Entire Agreement. THIS AGREEMENT, INCLUDING ALL ATTACHMENTS HERETO,
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS IN REGARD
THERETO.
21.5    Amendment. This Agreement cannot be altered or modified except by an
agreement in writing signed by authorized representatives of both parties and
specifically referring to this Agreement.
21.6    Severability. If any provision of this Agreement shall be determined to
be illegal or unenforceable by any court of law or any competent governmental or
other authority, the remaining provisions shall be severable and enforceable in
accordance with their terms so long as this Agreement without such terms or
provisions does not fail in its essential commercial purpose or purposes. The
parties will negotiate in good faith to replace any such illegal or
unenforceable provision or provisions with suitable substitute provisions that
will maintain the economic purposes and intentions of this Agreement.
21.7    Counterparts. This Agreement may be executed in one or more counterparts
and shall be the valid and binding agreement of the parties when the
counterparts of this Agreement have been duly executed and delivered by each
party hereto.
21.8    Headings. The section and subsection headings in this Agreement are
inserted for convenience only and are in no way intended to define or limit the
scope, extent or intent of any provision of this Agreement.
21.9    Mutual Negotiation in Drafting. The parties acknowledge each party and
its counsel have materially participated in the drafting of this Agreement.
Consequently, the rule of contract interpretation, that ambiguities, if any, in
a writing be construed against the drafter, shall not apply.
21.10    Waiver. Failure by either party to insist on strict performance by the
other of any term, condition or obligation set forth in this Agreement shall not
be deemed a waiver of the same or any similar breach, and no waiver of any
provision hereof shall be effective unless in writing, specifying the provision
to be waived.
21.11    Force Majeure. If by reason of Force Majeure either party is unable in
whole or in part to carry out any of its agreements contained herein, such party
shall not be deemed in default during the continuance of such inability. The
term “Force Majeure” as used herein shall mean any cause or event beyond the
reasonable control of a party, including but not limited to the following: acts
of God; strikes, lockouts or other industrial disturbances; acts of public
enemies; acts of terrorism; insurrections; riots; landslides; earthquakes;
fires; epidemics; storms; droughts, floods or explosions. Each party agrees to
notify the other party, in writing, upon


34





--------------------------------------------------------------------------------




learning of the occurrence of such event of Force Majeure and to remedy with all
reasonable dispatch the cause or causes preventing it from carrying out the
Agreement and to use commercially reasonable efforts to resume its performance
with the least practicable delay.
21.12    Governing Law. This Agreement is entered into in the State of Missouri
and will be governed by and construed under the laws of Missouri, including the
Uniform Commercial Code as in effect in the State. The parties agree that any
legal or equitable action or proceeding with respect to this Agreement shall be
brought in the United States District Court for the Eastern District of Missouri
(or if such court does not have jurisdiction, in any court of general
jurisdiction in the County of St. Louis, Missouri).
21.13    Other Agreements. It is agreed and understood that CBA and Affiliates
of AB are parties to (a) a Master Distributor Agreement whereby an Affiliate of
AB is the master distributor of certain of the CBA Products, (b) an
International Distribution Agreement whereby an Affiliate of AB is granted
exclusive rights to import certain CBA products into certain non-U.S.
jurisdictions, (c) an Exchange and Recapitalization Agreement whereby an
Affiliate of AB has certain contractual and consent rights in respect of CBA and
(d) a Registration Rights Agreement whereby an Affiliate of AB may require CBA
to register with the Securities and Exchange Commission the sale of CBA
securities held by AB or its Affiliates (the “Registration Rights Agreement”
and, together with the Master Distributor Agreement, the International
Distribution Agreement and the Exchange and Recapitalization Agreement, the
“Additional Agreements”). No provision of this Agreement should be construed as
affecting either party’s rights or obligations under any of the Additional
Agreements or any other agreement unless this Agreement specifically references
such Additional Agreements or such other agreement with respect to such rights
and obligations.




35





--------------------------------------------------------------------------------






The parties have executed this Agreement as of the date first set forth above.
CRAFT BREW ALLIANCE, INC.
By: /s/ Andrew J. Thomas   
Name: Andrew J. Thomas   
Title: Chief Executive Officer    
A-B COMMERCIAL STRATEGIES, LLC
By: /s/ Thomas Larson   
Name: Thomas Larson   
Title: Secretary   
 


By: /s/ Jeff Karrenbrock   
Name: Jeff Karrenbrock   
Title: Vice President, Controller and Assistant Treasurer   
 
 







[Signature Page to Contract Brewing Agreement]





--------------------------------------------------------------------------------






EXHIBIT A


CBA BRANDS AND SPECIFIED PRODUCTS


CBA BRAND
SKUs
Kona Big Wave Golden Ale
4/6 12 oz. bottles
12/12 12 oz. bottles
4/6 12 oz. cans
12/12 12 oz. cans
6/4 16 oz. cans
1/2 bbl draft
1/6 bbl draft
Kona Longboard Island Lager
4/6 12 oz. bottles
12/12 12 oz. bottles
4/6 12 oz. cans
12/12 12 oz. cans
6/4 16 oz. cans
1/2 bbl draft
1/6 bbl draft
Redhook Long Hammer IPA
4/6 12 oz. cans
12/12 12 oz. cans
6/4 16 oz. cans
1/2 bbl draft
1/6 bbl draft










--------------------------------------------------------------------------------






EXHIBIT B


US AB FACILITIES




1.
AB brewery in Fairfield, California

2.
AB brewery in Meramec, New Hampshire








--------------------------------------------------------------------------------






Schedule 3.6


1.
Kona Big Wave Golden Ale



2.
Kona Longboard Island Lager








--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT REQUESTED. Portions of this document have been redacted
and separately filed with the Securities and Exchange Commission. The redacted
portions are marked with “[***]” in this document.
ex101sched511a.gif [ex101sched511a.gif]





--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT REQUESTED. Portions of this document have been redacted
and separately filed with the Securities and Exchange Commission. The redacted
portions are marked with “[***]” in this document.
ex101sched511b.gif [ex101sched511b.gif]





--------------------------------------------------------------------------------








Schedule 5.1.1(c)
EASTERN WHOLESALER STATES
AL
MS
CT
NC
DC (District of Columbia)
NH
DE
NJ
FL
NY
GA
OH
IA
PA
IN
RI
KY
SC
MA
TN
MD
VA
ME
VT
MI
WV
 
 



WESTERN WHOLESALER STATES
AK
ND
AR
NE
AZ
NM
CA
NV
CO
OK
HI
OR
ID
SD
IL
TX
KS
UT
LA
WA
MN
WI
MO
WY
MT
 
 
 










--------------------------------------------------------------------------------






Schedule 18
1.
Drive Kona Growth Domestically

2.
CBA Contract Brewing Select High End Beers

3.
DC Network Optimization via sharing warehouses, shipping and eventual
consolidation of wholesale inventory management and production planning
information systems






